The court said, they had no doubt whatever of the matter before them. The signature of Keitlinger to the letter, was admitted to be genuine ; and the legal presumption was, that he knew the contents of the paper he had subscribed, but liable to be combatted either by positive or presumptive proof, that he was deceived therein. So it is on the plea of non est factum, to a specialty. The execution of it is proved in the first instance ; and then fraud or any suspicious circumstances may be shewn in evidence to avoid it. But if nothing of this kind is proved, the plaintiff maintains his issue.
It is impossible for .this court to denominate the letter to be immaterial evidence. It might be used by way of corroboration to the testimony of Vincent; and possibly the jury might think, that upon the receipt of such a letter, he could use more caution in inspecting the barrels of liquor. It is not for us to say, what weight this letter would have in the minds of the jury.
Judgment reversed. Restitution of the money levied, and venire facias de novo awarded.